This opinion/order has been withdrawn per order of the Tenth Court of Appeals.


160;                                                  Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the County Court at Law No. 2
Brazos County, Texas
Trial Court # 1821-90
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Appellant pled not guilty before a jury to the misdemeanor offense of driving while
intoxicated.  She was found guilty and the jury assessed punishment at 180 days in jail and a fine
of $300.
      Appellant has filed a request in this court, personally signed by her and approved by her
attorney, to withdraw her notice of appeal and dismiss the appeal.  No decision of this court
having been delivered prior to the receipt of Appellant's request, her request to withdraw her
notice of appeal is granted.  The appeal is dismissed.
                                                                                     PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed March 17, 1993
Do not publish